Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,891,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the extra processing/apparatus steps of the ‘968 patent are not necessary to realize the functionality of the claims in the instant invention.  Furthermore, the apparatus claims of ‘968 contain storage elements performing the method steps, parallel to the instant claims toward a non-transitory computer readable medium.  See table below.

17/112170
US Patent 10,891, 968
1. An electronic apparatus comprising: a communicator; and a processor configured to: based on a first voice input being received, control the communicator to receive data including first response information corresponding to the first voice input from a server and output the first response information on a display, and based on a second voice input being received, control the communicator to receive data including second response information corresponding to the second voice input and output the second response information on the display, wherein the second response information is displayed differently based on whether the second voice input is received within a predetermined time, for using utterance history information, from a time corresponding to the output of the first response information. 


4. The electronic apparatus of claim 1, wherein the processor is configured to output the second response information based on the second voice input when the second voice input is received after the predetermined time. 
13. The electronic apparatus of claim 1, wherein the second response information is displayed based on the second voice input and the utterance history information as the second voice input is received within the predetermined time from the time corresponding to the output of the first response information. 











2. The electronic apparatus of claim 1, wherein the utterance history information is generated based on the first voice input or the first response information corresponding to the first voice input. 




































































































5. A method of controlling an electronic apparatus, the method comprising: based on a first voice input being received, receiving data 

7. The method of claim 5, wherein the outputting the second response information comprises outputting the second response information based on the utterance history information and the second voice input when the second voice input is received within the predetermined time. 

8. The method of claim 5, wherein the outputting the second response information comprises outputting the second response information based on the second voice input when the second voice input is received after within the predetermined time. 


6. The method of claim 5, wherein the utterance history information is generated based on the first voice input or the first response information corresponding to the first voice input. 

14. The method of claim 5, wherein the second response information is displayed based on the second voice input and the utterance history information as the second voice input is received within the predetermined time from the time corresponding to the output of the first response information. 
























14. The method of claim 5, wherein the second response information is displayed based on the second voice input and the utterance history information as the second voice input is received within the predetermined time from the time corresponding to the output of the first response information. 



































17. The method of claim 5, wherein each of the first and the second voice input is a voice 


















































































9. A non-transitory computer readable medium recording instructions for execution by a processor of an apparatus to cause the apparatus to perform operations comprising: 

10. The non-transitory computer readable medium of claim 9, wherein the utterance history information is generated based on the first voice input or the first response information corresponding to the first voice input. 



12. The non-transitory computer readable medium of claim 9, wherein the outputting the second response information comprises outputting the second response information based on the second voice input when the second voice input is received after within the predetermined time. 

15. The non-transitory computer readable medium of claim 9, wherein the second response information is displayed based on the second voice input and the utterance history information as the second voice input is received within the predetermined time 


18. The non-transitory computer readable medium of claim 9, wherein each of the first and the second voice input is a voice input for controlling a function of the apparatus and, wherein each of the first response information and the second response information is information corresponding to a preformation of the function of the apparatus.

 

19. The display apparatus of claim 18, wherein the utterance history information further comprises information on the first uttered voice. 
 

20. The display apparatus of claim 18, wherein the controller determines whether the first uttered voice includes control information for controlling a function of the display apparatus, and based on the first uttered voice including the control information, performs a function corresponding to the first uttered voice. 
 


 

22. The display apparatus of claim 18, further comprising: a storage; wherein the controller stores the utterance history information to the storage. 
 

23. The display apparatus of claim 18, wherein the second response information is generated based on the second uttered voice and utterance history information which is most recently obtained prior to receiving the second uttered voice. 
 

24. The display apparatus of claim 18, wherein the controller, based on an uttered 
 

25. The display apparatus of claim 18, wherein the first response information comprises an execution language and a command corresponding to the first uttered voice, or comprises information obtained based on the execution language and the command. 
 

26. The display apparatus of claim 25, wherein the first uttered voice comprises a first uttered element indicating an execution subject and a second uttered element indicating an execution command, wherein the execution language corresponds to the first uttered element and the command corresponds to the second uttered element. 
 

27. The display apparatus of claim 18, wherein the second response information comprises information obtained based on an execution language and a command. 
 

28. The display apparatus of claim 27, wherein the second uttered voice comprises a first uttered element indicating an execution subject and a second uttered element indicating an execution command, wherein the execution language corresponds to the 
 

29. The display apparatus of claim 18, wherein the utterance history information comprises at least one uttered voice received prior to receiving the first uttered voice and response information corresponding to the at least one uttered voice. 
 

30. The display apparatus of claim 26, wherein the execution language and the command are combined and generated as an execution command script. 



1. A method of controlling a display apparatus, the method comprising: displaying a video content received from an external 
 

2. The method of claim 1, wherein the utterance history information further comprises information on the first uttered voice. 
 

3. The method of claim 1, further comprising: determining whether the first uttered voice includes control information for controlling a function of the display apparatus; and performing a function corresponding to the first uttered voice, based on the first uttered voice including the control information. 
 


 

5. The method of claim 3, wherein the control information includes information for controlling a volume of the display apparatus, and the function is for adjusting the volume. 
 

6. The method of claim 1, wherein the second response information is generated based on the second uttered voice and utterance history information which is most recently obtained prior to receiving the second uttered voice. 
 


 

8. The method of claim 1, wherein the first response information comprises an execution language and a command corresponding to the first uttered voice, or comprises 
 

9. The method of claim 8, wherein the first uttered voice comprises a first uttered element indicating an execution subject and a second uttered element indicating an execution command, wherein the execution language corresponds to the first uttered element and the command corresponds to the second uttered element. 
 

10. The method of claim 1, wherein the second response information comprises information obtained based on an execution language and a command. 
 

11. The method of claim 10, wherein the second uttered voice comprises a first uttered element indicating an execution subject and a 
 

12. The method of claim 1, wherein the utterance history information comprises at least one uttered voice received prior to receiving the first uttered voice and response information corresponding to the at least one uttered voice. 
 

13. The method of claim 9, wherein the execution language and the command are combined and generated as an execution command script. 
 

14. A method for controlling a display apparatus, the method comprising: displaying 
 

15. The method of claim 14, wherein the utterance history information further comprises the first response information. 
 

16. The method of claim 14, further comprising: determining whether the first 
 

17. The method of claim 16, wherein the control information comprises information for controlling a volume of the display apparatus and the function is a function for adjusting the volume. 
 



31. A display apparatus comprising: a display; a communicator configured to communicate with a server apparatus; and a controller configured to: control the display to display a video content received from an external apparatus on a full screen of the 
 

32. The display apparatus of claim 31, wherein the utterance history information 
 

33. The display apparatus of claim 31, wherein the controller determines whether the first uttered voice includes control information for controlling a function of the display apparatus, and based on the first uttered voice including the control information, performs a function corresponding to the first uttered voice. 
 

34. The display apparatus of claim 33, wherein the control information includes information for controlling a volume of the display apparatus and the function is a function for adjusting the volume. 
 

35. The method of claim 4, wherein the control information includes information for 
 

36. The method of claim 14, wherein the control information comprises information for controlling a volume of the display apparatus and the function is a function for adjusting the volume. 
 

37. The display apparatus of claim 18, wherein the control information includes information for controlling a volume of the display apparatus and the function is a function for adjusting the volume. 
 

38. The display apparatus of claim 31, wherein the control information includes information for controlling a volume of the display apparatus and the function is a function for adjusting the volume. 


39. The method of claim 1, wherein the first response message is displayed in a portion of the displayed video content. 
 

40. The method of claim 39, wherein, based on receiving the first uttered voice requesting a search of a content, displaying a list as the first response message, the list comprising at least one content searched according to the first uttered voice. 
 

41. The method of claim 40, wherein, based on receiving the second uttered voice selecting a content from the list, displaying a notice message indicating that the content is selected as the second response message and playing the selected content on the display after the video content stops to be played on the display. 


42. The method of claim 1, wherein, based on the second uttered voice being received while the video content and the first response message are displayed on the display, displaying the second response message with the video content on the display. 
 

43. The method of claim 1, wherein the first uttered voice is a most recently received uttered voice among a plurality of uttered voices received within the predetermined time.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al. (US 20120265528 A1), hereinafter Gruber, in view of Gabay (20120121077), hereinafter Gabay .

As per claim 1,  An electronic apparatus comprising: a communicator; and a processor configured to: based on a first voice input being received, control the communicator to receive data including first response information corresponding to the first voice input from a server and output the first response information on a display (receives first uttered voice, displays first response message based on first response information – [0203-0204, 0217, 0345, 0268-0269], figs. 15,24, 25A-25B, 20; para 0074-0075 shows a client-server architecture for the information to be shown on the handheld display; fig. 15 shows the temperature and weather in nyc, which is displayed on the handheld device, and is gathered from the server; para 0084-0086 teaches the concept of multiple networked servers providing the information to the device ),
 and based on a second voice input being received, control the communicator to receive data including second response information corresponding to the second voice input and output the second response information on the display (receives second uttered voice, displays second response message based on second response information – [0203-0204, 0217, 0345, 0268-0269], figs. 15, 24,25A-25B, 20),

	Although Gruber et al. (US 20120265528 A1) teaches the concept of networked servers to perform information flow, Gruber et al. (US 20120265528 A1) does not explicitly detail the server structure as claimed, however, Gabay (20120121077) teaches separate server structure to handle differing functions (Fig. 7; para 0003; para 0073-0075).  Therefore, it would have been obvious to one of ordinary skill in the art of server architectures accessible by device, to further detail the server network of Gruber, with the server architecture of Gabay (20120121077), because it would advantageously allow for simultaneous multiple application access of differing applications, in using the asynchronous mode (para 0073).


Gruber in view of Gabay teaches the electronic apparatus of claim 1, wherein the utterance history information is generated based on the first voice input or the first response information corresponding to the first voice input (see Gruber, (e.g. infers location for weather information based on location in first voice – fig. 15; infers email to be replied to, based on email displayed in response to first voice - figs. 25A-25B, 20) – [0203, 0217, 0345]; utterance history includes information about first uttered voice and first response information – [0205-0216, 0213-0214, 0268-0269]). 

As per claim 3, the combination of Gruber in view of Gabay teaches the electronic apparatus of claim 1, wherein the processor is configured to output the second response information based on the utterance history information and the second voice input when the second voice input is received within the predetermined time (Gruber, generates second response information based on second uttered voice (e.g. provides weather information based on weather query in second voice – Gruber fig. 15; generates email body based on information in second voice – Gruber figs. 25A-25B, 20), and utterance history information (e.g. infers location for weather information based on location in previous uttered voice – Gruber fig. 15; infers email to be replied to, based on email displayed in response to previous uttered voice - Gruber figs. 25A-25B, 20) – Gruber [0203, 0217, 0345]; utterance history includes information about previous uttered voice and previous response information – Gruber [0204-0216, 0213-0214, 0268-0269]). 

As per claim 4, the combination of Gruber in view of Gabay teaches the electronic apparatus of claim 1, wherein the processor is configured to output the second response information based on the second voice input when the second voice input is received after the 

As per claim 13, the combination of Gruber in view of Gabay teaches the electronic apparatus of claim 1, wherein the second response information is displayed based on the second voice input and the utterance history information as the second voice input is received within the predetermined time from the time corresponding to the output of the first response information (as, Gruber, (receives second uttered voice, displays second response message based on second response information, along with receiving the first utter voiced, displaying the first response,  – [0203-0204, 0217, 0345, 0268-0269], figs. 15, 25A-25B, 20). 

As per claim 16, the combination of Gruber in view of Gabay teaches the electronic apparatus of claim 1, wherein each of the first and the second voice input is a voice input for controlling a function of the electronic apparatus and, wherein each of the first response information and the second response information is information corresponding to a preformation of the function of the electronic apparatus (Gruber, (identifies task and task parameters (e.g. task: “phone call”, param: "Herb", “Rebecca”; task: “time”, param: “New York”; task: “find camera stores”, param: “here”) by applying NLP/semantic parsing to user input, executes task to derive results, generates response message, repeats – Gruber [0020-0024, 0203-0217, 0268-0269, 0302-0364], fig. 2-5)). 



	Claims 9-12, 15, 18 are non-transitory computer readable medium claims performing steps that are contained and performed by apparatus claims 1-4, 13, 16 above and as such, claims 9-12,15,18 are similar in scope and content to claims 1-4,13,16 above; therefore, claims 9-12,15,18 are rejected under similar rationale as presented against claims 1-4,13,16 above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner notes the plethora of prior art references previously disclosed in the parent case, 14/149296.
Zhou (20020198714) teaches controlling volume based on generated voice response (para 0031, 0033-0035)
Laligand (20110313775) teaches receiving voice commands to a smartphone via network (para 0043-0045, 0081-0085). 
Burnett (20100146411) teaches an interface that interacts with the users input/output – fig. 5e, para 0080-0082. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            02/09/2022